DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33, 35-38 and 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, as originally filed (this is a CON of 16/129,536 filed September 12.2018), does not provide support for the invention as is now claimed.  The original specification does not teach the method of providing two-way communication comprising switching reception of the sound to the mouth piece if the sound received via the earpiece exceeds a threshold level, as now claimed in claim 30.  
As disclosed in paragraph [0140] of the original specification, the system can have a mouthpiece component reception mode (162) and/or an earpiece component reception mode (164) and the incoming audio communications can be routed to the ears and/or mouths as desired with one or more of the audio reception modes 160 (e.g. mode 162 and/or mode 164).  When the mouthpiece component reception mode (162) is activated, for example, by being manually or automatically selected, the user can receive communications from the mouth piece component (10).  The modes 160 (e.g. mode 162 and/or mode 164) can be manually selected by the user or automatically selected by the system, for example, the system can automatically select the mouthpiece component reception mode (162) when the left and/or right wired/wireless earpiece components 100a, 100b, are not connected to the system.  The original specification does not teach a threshold level of the earpiece and how to switch reception of the sound to the mouthpiece if the sound received via the earpiece exceeds the threshold level.
The specification, as originally filed (this is a CON of 16/129,536 filed September 12.2018), does not provide support for the invention as is now claimed.  The original specification does not teach that when the first communications received via the earpiece exceeds a threshold level, reception of sound is switched from the earpiece to the mouthpiece, as now claimed in claim 46.  
As disclosed in paragraph [0140] of the original specification, the system can have a mouthpiece component reception mode (162) and/or an earpiece component reception mode (164) and the incoming audio communications can be routed to the ears and/or mouths as desired with one or more of the audio reception modes 160 (e.g. mode 162 and/or mode 164).  When the mouthpiece component reception mode (162) is activated, for example, by being manually or automatically selected, the user can receive communications from the mouth piece component (10).  The modes 160 (e.g. mode 162 and/or mode 164) can be manually selected by the user or automatically selected by the system, for example, the system can automatically select the mouthpiece component reception mode (162) when the left and/or right wired/wireless earpiece components 100a, 100b, are not connected to the system.  The original specification does not teach a threshold level of the earpiece and how the reception of sound is switched from the earpiece to the mouthpiece when the first communications received via the earpiece exceeds the threshold level.

Allowable Subject Matter
Claims 13 and 16-22 have been allowed.

The indicated allowability of claims 30-33, 35-38 and 46-50 is withdrawn as failing to comply with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
July 16, 2022